                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTIAN FELIPE SALAZAR-LEYVA,                    Case No. 17-cv-04213-EMC
                                   8                    Petitioner,
                                                                                            ORDER GRANTING RESPONDENTS’
                                   9             v.                                         MOTION TO DISMISS
                                  10     JEFFERSON SESSIONS, et al.,                        Docket No. 60
                                  11                    Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Christian Felipe Salazar-Leyva has filed a petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2241. In his petition, he argues that he is entitled to habeas relief because

                                  15   the Board of Immigration Appeals (“BIA”) violated the Constitution or other federal law by

                                  16   ordering his detention without bond pending removal proceedings. Previously, Mr. Salazar moved

                                  17   for, and was granted, a temporary restraining order (“TRO”). See Docket No. 20 (order). The

                                  18   Court found that there were serious questions going to the merits as to the two arguments made by

                                  19   Mr. Salazar – namely, that, in the bond determination, (1) the BIA improperly engaged in

                                  20   independent fact finding in violation of the Code of Federal Regulations and (2) the BIA

                                  21   improperly found that he had not accepted responsibility because he claimed he was not the

                                  22   aggressor in domestic violence incidents, even though this was a contention that he was allowed to

                                  23   make on the merits when challenging removability. The Court thus enjoined Respondents from

                                  24   detaining Mr. Salazar pursuant to the BIA decision and reinstated the earlier decision of the

                                  25   immigration judge (“IJ”) – which the BIA had overruled – ordering Mr. Salazar to be released

                                  26   upon payment of a $6,000 bond.

                                  27          After the Court granted the TRO, it deferred ruling on Mr. Salazar’s motion for a

                                  28   preliminary injunction because the parties reached an agreement that they would move the BIA to
                                   1   reopen the bond determination to consider Mr. Salazar-Leyva’s two arguments above. See Docket

                                   2   No. 28 (order). Subsequently, in February 2019, the BIA issued an order, stating that it was

                                   3   reopening bond proceedings, vacating its decision, and remanding to the IJ

                                   4                   for further consideration of [Mr. Salazar’s] dangerousness in light of
                                                       our intervening precedential decision in Matter of Siniauskas, 27
                                   5                   I&N Dec. 207, 209 (BIA 2018) (holding that “[d]riving under the
                                                       influence is a significant adverse consideration in bond
                                   6                   proceedings,” and that an alien with significant family and
                                                       community ties has the burden of showing that “they mitigate his
                                   7                   dangerousness because of his drinking and driving”).
                                   8   Mot, Ex. A (BIA Order at 2); see also Mot., Ex. A (BIA Order at 3) (stating that “[t]he record is

                                   9   remanded for further proceedings consistent with the foregoing opinion and for the entry of a new

                                  10   decision”).

                                  11           Currently pending before the Court is Respondents’ motion to dismiss. Respondents argue

                                  12   that Mr. Salazar’s habeas petition is now moot in light of the BIA’s order vacating its prior
Northern District of California
 United States District Court




                                  13   decision and remanding to the IJ for a new bond determination. Having considered the parties’

                                  14   briefs and accompanying submissions, as well as the oral argument, the Court hereby GRANTS

                                  15   Respondents’ motion.

                                  16                                           I.     DISCUSSION

                                  17           Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss for lack of

                                  18   subject matter jurisdiction. Because mootness “pertain[s] to a federal court’s subject-matter

                                  19   jurisdiction under Article III, [it is] properly raised in a motion to dismiss under [Rule] 12(b)(1).”

                                  20   White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (adding that “Rule 12(b)(1) jurisdictional

                                  21   attacks can be either facial or factual”).

                                  22           “A case becomes moot when ‘it no longer present[s] a case or controversy under Article

                                  23   III, § 2, of the Constitution.’ In order to satisfy the case-or-controversy requirement, the parties

                                  24   must have a personal stake in the outcome of the suit throughout ‘all stages of federal judicial

                                  25   proceedings.’” Wilson v. Terhune, 319 F.3d 477, 479 (9th Cir. 2003).

                                  26           In the instant case, Mr. Salazar asked for the following relief in his habeas petition: an

                                  27   order granting the petition and “directing the [BIA] to issue a new decision that complies with the

                                  28   law.” Pet. at 22 (Prayer for Relief ¶ 5). As Respondents argue, the BIA’s decision to vacate its
                                                                                          2
                                   1   prior decision has essentially granted Mr. Salazar the relief he seeks, and therefore the case is

                                   2   moot. Cf. Abdala v. INS, 488 F.3d 1061, 1065 (9th Cir. 2007) (indicating that, where “the habeas

                                   3   petitions raised claims that were fully resolved by release from custody,” “the petitioners’ claims

                                   4   were rendered moot because successful resolution of their pending claims could no longer provide

                                   5   the requested relief” – for example, “where a petitioner only requested a stay of deportation, his

                                   6   habeas petition was rendered moot upon his deportation[;] [l]ikewise, a petitioner’s release from

                                   7   detention under an order of supervision ‘moot[ed] his challenge to the legality of his extended

                                   8   detention’”).

                                   9          Mr. Salazar, however, argues that, even though the BIA has vacated its prior decision, his

                                  10   habeas petition still is not moot for two reasons: (1) the BIA’s vacatur order has collateral

                                  11   consequences and (2) an exception to mootness – i.e., the voluntary cessation doctrine – applies.

                                  12   The Court does not agree.
Northern District of California
 United States District Court




                                  13          As to collateral consequences, Mr. Salazar argues that, because the BIA did not make a

                                  14   specific ruling on the two errors he asserted in his habeas petition, the same errors could be

                                  15   repeated either on remand before the IJ or on appeal of the IJ decision to BIA. But this is entirely

                                  16   speculative.

                                  17                   For a collateral consequence to present a continuing live case or
                                                       controversy, it must be a concrete legal disadvantage, and not
                                  18                   merely a speculative or contingent injury. See Spencer v. Kemna,
                                                       523 U.S. 1, 14-16 (1988) (rejecting petitioner's arguments that his
                                  19                   petition to invalidate an order revoking his parole was not moot
                                                       because of the potential consequences a parole revocation could
                                  20                   have on future civil or criminal proceedings as too contingent or
                                                       speculative); see also Domingo-Jimenez v. Lynch, No. C 16-05431
                                  21                   WHA, 2017 U.S. Dist. LEXIS 7782 (N.D. Cal. Jan. 19, 2017)
                                                       (rejecting petitioner's argument that the allegedly unconstitutional
                                  22                   reliance on a police report to deny him bond at an earlier bond
                                                       hearing could negatively impact his asylum proceedings and
                                  23                   potential future bond hearings as too speculative, and dismissing
                                                       petitioner's habeas petition as moot).
                                  24

                                  25   Perez v. Murray, No. 18-cv-01437-JSC, 2018 U.S. Dist. LEXIS 95483, at *4-5 (N.D. Cal. June 6,

                                  26   2018) (emphasis added). Here, it is entirely possible that, on remand, the IJ could make a finding

                                  27   of no dangerousness and thus allow for release on bond – as the IJ did in the first instance before

                                  28   the BIA overruled the IJ, which then led to the instant habeas petition. It is also possible that, on
                                                                                         3
                                   1   remand, the IJ could make a supported factual finding of dangerousness because of Mr. Salazar’s

                                   2   prior incidents driving under the influence, such that domestic violence would not be an issue that

                                   3   all. The problems asserted in the petition herein may never arise.

                                   4          Mr. Salazar argues still that the voluntary cessation doctrine applies such that his habeas

                                   5   petition is not moot. “[A] defendant’s voluntary cessation of a challenged practice does not

                                   6   deprive a federal court of its power to determine the legality of the practice.” City of Mesquite v.

                                   7   Aladdin’s Castle, 455 U.S. 283, 289 (1982). The reason why is fairly straightforward: a dismissal

                                   8   based simply on voluntary cessation “‘would permit a resumption of the challenged conduct as

                                   9   soon as the case is dismissed.’” Bell v. City of Boise, 709 F.3d 890, 898 (9th Cir. 2013). Thus,

                                  10   “[t]he standard for determining whether a defendant’s voluntary conduct moots a case is

                                  11   ‘stringent.’” Id.

                                  12                  When a party abandons a challenged practice freely, the case will be
Northern District of California
 United States District Court




                                                      moot only
                                  13
                                                              “if subsequent events made it absolutely clear that
                                  14                          the allegedly wrongful behavior could not reasonably
                                                              be expected to recur” . . . . The “heavy burden of
                                  15                          persuading” the court that the challenged conduct
                                                              cannot reasonably be expected to start up again lies
                                  16                          with the party asserting mootness.
                                  17   United States v. Brandau, 578 F.3d 1064, 1068-69 (9th Cir. 2009) (emphasis in original).

                                  18          Here, however, the BIA’s decision to vacate is not fairly deemed a “true” voluntary

                                  19   cessation because this Court’s TRO decision was what led to ICE’s motion to reopen and the

                                  20   BIA’s decision to do so. Cf. Or. Nat. Res. Council, Inc. v. Grossarth, 979 F.2d 1377, 1379 (9th

                                  21   Cir. 1992) (stating that “the [Forest] Service’s cancellation of the Auger Sale and its

                                  22   announcement that it would prepare an [Environmental Impact Statement] in compliance with

                                  23   NEPA for any future sales was not a voluntary cessation within the meaning of that doctrine, but

                                  24   was instead the result of [plaintiff’s] successful administrative appeal”). In any event, the

                                  25   allegedly wrongful behavior cannot reasonably be expected to recur (for the reasons stated above).

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         4
                                   1                                        II.      CONCLUSION

                                   2           Accordingly, Respondents’ motion to dismiss based on mootness grounds is granted. In so

                                   3   ruling, the Court notes that it is not barring Mr. Salazar from filing a new habeas petition if the

                                   4   bond hearing results in a new violation of the law. Mr. Salazar may ask that any such new habeas

                                   5   petition (if filed) be related to the instant case. Respondents stated that they would not oppose

                                   6   relation.

                                   7           This order disposes of Docket No. 60.

                                   8

                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: May 1, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
